DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9-16 and 21-32 are pending.  Claims 9-16 are the subject of this NON-FINAL Office Action.  Claims 21-32 are withdrawn.  This is the first office action on the merits.

Election/Restrictions
Applicant’s election of Invention II (claims 9-16) and the species of gellan filler, gelatin hydrogel precursor, and alginate sacrificial material in PBS with traverse in the reply filed on 12/03/2021 is acknowledged.  Applicants do not provide any arguments as to why restriction was improper; thus, the restriction is maintained.
Thus, claims 21-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. Newly added method claims 21-28 read on former claims 1-8 and 17-20, and are withdrawn as non-elected Group I.  New claim 29-32 are directed to an apparatus with computing device intended to be used for cross-linking materials, which is a materially different design, mode of operation, function, or effect from the simple system of claim 1 directed to a matrix bath with extrusion tip.  Thus, claims 29-32 are withdrawn as directed to a different invention from elected Invention I.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. Apparatus and Method of Using in Same Claim
A single claim which claims both an apparatus/device and the method steps of using the apparatus is indefinite.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) (A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph);  IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384 (Fed. Cir. 2005) (“The Board of Patent Appeals and Interferences [] of the PTO, however, has made it clear that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph.”) (citing Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990)); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.).

wherein: 
the volume of sacrificial material disposed along the predefined course is retained within the composite matrix bath, 
the volume of the sacrificial material, once disposed within the composite matrix bath, at least partially solidifies or has limited diffusion between it and the composite matrix bath, and
once the volume of the sacrificial material is removed from the composite matrix bath, one or more voids are formed that are substantially similar in volume and form factor to the volume of the sacrificial material.

In other words, claim 9 claims both a system/device and a method of using it.  Thus, claim 9 is confusing.
Similarly, claims 10 and 16 recite methods of using the system/device instead of structure.
In sum, claims 9-16 are confusing because it is not clear if the claims are directed to a method or a system/device.
The Office has not provided prior art rejections because the Office would be required to speculate as to the meaning of the “system” of the claims.  See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).

Prior Art
The following prior art teaches fluid extrusion bioprinting using support baths of copolymer blends, inorganic colloids and jammed microgels: US10974441; US 20180230423.
The following prior art teaches co-extrusion of hydrogels, gellans, gelatin with various biomaterials: US 20170368743; US 20180230423; US 20200298487; US 20210031434; US 20190010288; US 20190134276.

Allowable Subject Matter
Claim 1 would be allowable if rewritten as follows: 
1. A system for embedded printing of perfusable tissue constructs, the system comprising:
	a composite matrix bath comprising a microgel filler comprising gellan and a hydrogel precursor comprising gelatin;
	a reservoir configured to store a supply of a sacrificial material; and
	an extrusion tip configured to travel along a predefined course through the composite matrix bath and dispose at various points along the predefined course a volume of the sacrificial material into the composite matrix bath,
	a computing device configured to
	dispose the volume of sacrificial material 
such that the volume of the sacrificial material, once disposed within the composite matrix bath, at least partially solidifies or has limited diffusion between it and the composite matrix bath, and
	remove such that one or more voids are formed that are substantially similar in volume and form factor to the volume of the at least partially solidified sacrificial material.

Additionally, claims 21 and 29 will be rejoined if amended to recite a composite matrix bath comprising a microgel filler comprising gellan and a hydrogel precursor comprising gelatin.  The Office could not find prior art that taught or suggested fluid extrusion bioprinting using support 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743